Exhibit 10.1e

 

AMENDMENT NO. 3 TO THE

CREDIT AGREEMENT



Dated as of December 18, 2003

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

among ALPHARMA INC., a Delaware corporation ("Holdings"), the banks, financial
institutions and other lenders party hereto, and BANK OF AMERICA, as
administrative agent and collateral agent (the "Administrative Agent"), as
parties to the Credit Agreement referred to below.



PRELIMINARY STATEMENTS:

(1)   Alpharma Operating Corporation, a Delaware corporation (the "Company"),
Alpharma USPD Inc., a Maryland corporation (together with the Company and the
Subsidiary Borrowers party thereto, the "Borrowers"), Holdings, the Lender
Parties and the Administrative Agent have entered into a Credit Agreement dated
as of October 5, 2001, as amended by Amendment No. 1 dated as of December 16,
2002 and Amendment No. 2 dated as of April 3, 2003 (as further amended,
supplemented or otherwise modified from time to time, the "Credit Agreement").
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

(2)   Holdings and the Required Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

SECTION 1.   Amendments to Credit AgreementThe Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:

(a)       Article I is amended by adding the following new terms in alphabetical
order:

"Alpharma Sales" means each of the (i)**********, (ii)**********,
(iii)*********, (iv)********, (v) Other Sales and (vi) Wynco Sale.

"Amendment No. 3 Effective Date" means the date on which Amendment No. 3 to the
Credit Agreement, dated as of December 18, 2003, among Holdings, the
Administrative Agent and the Required Lenders, becomes effective pursuant to
Section 3 thereof.

"********* Sale" means the sale, transfer or other disposition by Holdings or
any of its Subsidiaries, in one transaction or series of related transactions,
of all or any portion of the Equity Interests, properties, assets, rights or
other interests constituting or related to ********************.

"********* Sale" means the sale, licensing, transfer or other disposition by
Holdings or any of its Subsidiaries, in one transaction or series of related
transactions, of all or any portion of the Equity Interests, properties, assets,
rights or other interests constituting or related to ********************.

"******** Sale" means the sale, licensing, transfer or other disposition by
Holdings or any of its Subsidiaries, in one transaction or series of related
transactions, of all or any portion of the Equity Interests, properties, assets,
rights or other interests constituting or related to ********************.

"*********Sale" means the sale, licensing, transfer or other disposition by
Holdings or any of its Subsidiaries, in one transaction or series of related
transactions, of all or any portion of the Equity Interests, properties, assets,
rights or other interests constituting or related to ********************.

"Other Sales" means the sale, licensing, transfer or other disposition by
Holdings or any of its Subsidiaries, in one transaction or series of related
transactions, of all or any portion of the assets, rights or other interests
specified on Schedule 5.02(e).

"Wynco Sale" means the sale, licensing, transfer or other disposition by
Holdings or any of its Subsidiaries, in one transaction or series of related
transactions, of all or any portion of the Equity Interests, properties, assets,
rights or other interests constituting or related to the business conducted by
Wynco LLC.

(b)      The definition of "Consolidated EBITDA" in Article I is amended by
inserting after clause (l) therein a new clause to read as follows:

"plus (m) all reasonable cash expenses and charges of Holdings or any of its
Subsidiaries incurred within 18 months after the Amendment No. 3 Effective Date
in connection with any Alpharma Sales plus (n) all cash restructuring charges up
to a maximum aggregate amount of $10,000,000 incurred from October 1, 2003
through December 31, 2004 in connection with employee headcount reductions or
facility closures related to such headcount reductions.

(c)      The definition of "Excess Cash Flow" in Article I is amended by
inserting after the word "Agreement" within the parenthetical in clause "(c)"
therein a new clause to read as follows: ", but excluding amounts expended
constituting Net Cash Proceeds from the Alpharma Sales".

(d)      The definition of "Specified Sales" in Article I is amended by deleting
clause (iv) therein, and relabeling existing clause (v) as new clause (iv).

(e)      Section 2.06(b)(ii) is amended by inserting at the end of the first
sentence thereof a new clause to read as follows:

"; provided further that, with respect to all Net Cash Proceeds received from
time to time by Holdings or any of its Subsidiaries from one or more of the
Alpharma Sales, the Company shall, subject to Sections 2.06(b)(vii) and (viii),
within ten (10) Business Days of receipt of any such proceeds, prepay an
aggregate principal amount of the Advances equal to (1) 100% of the first
$100,000,000 of aggregate Net Cash Proceeds so received, (2) 50% of all
aggregate Net Cash Proceeds so received that are greater than $100,000,000, but
less than or equal to $400,000,000 and (3) 25% of all aggregate Net Cash
Proceeds so received that are greater than $400,000,000, so long as, with
respect to any Net Cash Proceeds that are retained by Holdings or any of its
Subsidiaries pursuant to clauses (2) and (3) of this proviso but which are not
reinvested in assets used or useful in the business of Holdings or any of its
Subsidiaries (which reinvestment, for the avoidance of doubt, includes
prepayment of Debt otherwise permitted hereunder) within 300 days after receipt,
the Company shall prepay from time to time an aggregate principal amount of the
Advances equal to the aggregate amount of such non-reinvested proceeds."

(f)      Section 4.01 is amended by inserting at the end thereof a new
subsection "(z)" to read as follows:

" (z) Tax Shelter Regulations. No Loan Party intends to treat the Advances as
being a "reportable transaction" (within the meaning of Treasury Regulation
section 1.6011-4). If any Loan Party determines to take any action inconsistent
with such intention, Holdings will promptly notify the Administrative Agent
thereof. Each Loan Party acknowledges that the Administrative Agent and/or one
or more of the Lenders may treat the Advances (including Letters of Credit) as
part of a transaction that is subject to Treasury Regulation section 1.6011-4 or
section 301.6112-1, and the Administrative Agent and such Lender or Lenders, as
applicable, may file such IRS forms or maintain such lists and other records as
they may determine is required by such Treasury Regulations."

(g)      Section 5.02(b)(iii) is amended by inserting at the end thereof a new
subsection "(K)" to read as follows:

" (K) Debt in respect of any other Hedge Agreements that have an aggregate
Agreement Value not in excess of $20,000,000 at any time outstanding."

(h)      Section 5.02(c) is amended by inserting at the end thereof a new clause
to read as follows:

"; provided that any Specified Sales or Alpharma Sales shall be permitted on the
terms otherwise specified herein."

(i)      Section 5.02(d) is amended by inserting at the beginning thereof a new
clause to read as follows:

"Other than to effect an Alpharma Sale, ".

(j)      Section 5.02(e) is amended by inserting at the end thereof a new clause
"(x)" to read as follows:

" (x) the Alpharma Sales, so long as (A) the purchase price (or licensing or
other payments, as applicable) paid for any assets in such Alpharma Sale shall
be paid to such Loan Party or such Subsidiary solely in cash and (B) on or prior
to the date of the consummation of such Asset Sale, if such Asset Sale involves
cash payments by the purchaser in excess of ***********, Holdings shall deliver
to the Administrative Agent a certificate of a Responsible Officer certifying
that such transaction has been approved by the Board of Directors of Holdings
and, with respect to any such transaction or series of related transactions
involving aggregate payments in excess of $25,000,000, an opinion as to the
fairness of such transaction to the applicable Loan Party or Subsidiary from a
financial point of view issued by an investment banking firm, accounting firm or
appraisal firm of national standing (or, with respect to any sale of real
property involving aggregate payments in excess of $25,000,000, a real estate
appraisal in customary form); provided that, for the avoidance of doubt, the
purchase price in any Alpharma Sale shall be deemed to be paid solely in cash
where such purchase price consists solely of cash, but a Loan Party or its
Subsidiary retains any liability related to any assets sold or the purchaser of
any assets sold assumes any liability related to such assets."

(k)      Section 5.02(f) is amended by inserting at the end thereof a new clause
"(xi)" to read as follows:

" (xi) the purchase by Alpharma Animal Health Company of the 50% interest in
Wynco LLC not owned by such Subsidiary on the Amendment No. 3 Effective Date."

(l)      Section 5.02(j) is amended by inserting at the end thereof a new clause
"(vii)" to read as follows:

"(vii) the repayment, prepayment or redemption of the October Convertible Notes
with the Net Cash Proceeds of any Alpharma Sales not required to be applied to
prepay Advances pursuant to Section 2.06(b)(ii); provided that at the time of
any such repayment, prepayment or redemption of the October Convertible Notes,
the Senior Secured Leverage Ratio shall be less than or equal to 1.50:1.00
(calculated on a pro forma basis using Senior Debt as of such date of
determination and Consolidated EBITDA of Holdings and its Subsidiaries as
specified in the Required Financial Information most recently delivered to the
Administrative Agent pursuant to Section 5.03)."

(m)      Section 5.02(o) is amended by deleting the amount "100,000,000"
specified for the Fiscal Year ending in 2004 in the table therein, and
substituting the amount "75,000,000" therefor.

(n)      Section 5.03 is amended by inserting at the end thereof a new
subsection "(s)" to read as follows:

" (s) Tax Shelter Regulations. Promptly after Holdings has notified the
Administrative Agent of any intention by any Loan Party to treat the Advances as
being a "reportable transaction" (within the meaning of Treasury Regulation
section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor
form."

(o)      Section 5.04(a) is amended in full to read as follows:

"(a)     Total Leverage Ratio. Maintain at the end of each Fiscal Quarter of
Holdings a Total Leverage Ratio of not more than the amount set forth below for
each period set forth below:



Measurement Period

Ratio

December 31, 2001 to September 30, 2002
December 31, 2002 to September 30, 2003
December 31, 2003 to December 31, 2004
March 31, 2005 and thereafter

5.25:1.0
4.50:1.0
4.00:1.0
3.50:1.0



(p)     Section 5.04(b) is amended in full to read as follows:

"(b)    Senior Secured Leverage Ratio. Maintain at the end of each Fiscal
Quarter of Holdings a Senior Secured Leverage Ratio of not more than the amount
set forth below for each period set forth below:



Measurement Period

Ratio

December 31, 2001 to September 30, 2002
December 31, 2002 to September 30, 2003
December 31, 2003 to December 31, 2004
March 31, 2005 and thereafter

3.25:1.0
2.75:1.0
2.25:1.0
2.00:1.0



(q)    Section 5.04(e) is amended by adding to the end thereof a new clause to
read as follows:

"less (v) an amount equal to all writedowns for "businesses held for sale" taken
in connection with, or any losses taken upon the sale of, the assets, properties
and businesses specified in the defined term "Alpharma Sales" plus (vi) an
amount equal to all gains taken in connection with the Alpharma Sales."

(r)      Section 8.10 is amended by adding to the end thereof a new sentence to
read as follows:

"Notwithstanding anything herein to the contrary, "Confidential Information"
shall not include, and each Loan Party, the Administrative Agent, each Lender
and the respective Affiliates of each of the foregoing (and the respective
partners, directors, officers, employees, agents, advisors and other
representatives of each of the foregoing and their Affiliates) may disclose to
any and all Persons, without limitation of any kind (a) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding such tax
treatment, which facts shall not include for this purpose the names of the
parties or any other Person named herein, or information that would permit
identification of the parties or such other Persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or facts, and (b) all materials of any kind (including opinions or
other tax analyses) relating to such tax treatment or facts that are provided to
any of the Persons referred to above."

(s)      Schedule 5.02(e) is amended and replaced in its entirety by the
Schedule 5.02(e) attached hereto.

SECTION 2.   Fees.    On the date hereof, Holdings shall pay to the
Administrative Agent, for the benefit of each Lender that executes this
Amendment by no later than 5:00 PM (New York time) on Wednesday, December 17,
2003, an upfront fee equal to 0.10% of the aggregate Commitments of each such
Lender under the Credit Agreement as of the date hereof.

SECTION 3.    Conditions of Effectiveness    This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall have received counterparts of this Amendment executed
by Holdings and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Administrative Agent that such Lender has executed this
Amendment; and Section 1 of this Amendment shall become effective when and only
when the Administrative Agent shall have received (a) the fees specified in
Section 2 hereof, and payment of all other accrued fees and expenses of the
Administrative Agent (including the reasonable accrued fees and expenses of
counsel to the Administrative Agent invoiced on or prior to the date hereof) and
(b) all of the following documents, each such document dated the date of receipt
thereof by the Administrative Agent (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent:

(i)     Counterparts of the Consent appended hereto (the "Consent"), executed by
each of the Loan Parties (other than Holdings);

(ii)    Certified copies of (A) the resolutions of the Board of Directors of
(1) Holdings approving this Amendment and the matters contemplated hereby and
(2) each other Loan Party evidencing approval of the Consent and (B) all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment, the Consent and all other
matters contemplated hereby;

(iii)    A certificate signed by a duly authorized officer of Holdings stating
that: (A) the representations and warranties contained in Section 4 hereof and
in the Loan Documents are true and correct on and as of the date of such
certificate as though made on and as of such date other than any such
representations or warranties that, by their terms, refer to a date other than
the date of such certificate, and (B) no event has occurred and is continuing
that constitutes a Default.

SECTION 4.    Representations and Warranties of Holdings.    Holdings hereby
represents and warrants as follows:

(a)    Each Loan Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation.

(b)    The execution, delivery and performance by each Loan Party of this
Amendment and the Consent, as applicable, to which it is a party, are within
such Person's corporate or other powers, have been duly authorized by all
necessary corporate or other action and do not (i) contravene such Person's
Constitutive Documents, (ii) violate any Requirement of Law, (iii) conflict with
or result in the breach of, or constitute a default under, any contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Collateral Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any of the properties of any Loan Party or any of its Subsidiaries.

(c)    No Governmental Authorization, and no other authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for the due execution, delivery or performance
by any Loan Party of this Amendment or the Consent.

(d)    This Amendment and the Consent have been duly executed and delivered by
each Loan Party which is a party thereto. This Amendment and the Consent are
legal, valid and binding obligations of each Loan Party which is a party
thereto, enforceable against each such Loan Party in accordance with their
respective terms.

(e)    There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or, to the knowledge
any Loan Party, threatened before any Governmental Authority or arbitrator
that purports to affect the legality, validity or enforceability of this
Amendment or the Consent, or the consummation of any of the transactions
contemplated hereby.

(f)    The execution, delivery and performance of this Amendment and the Consent
do not adversely affect the Liens created under any of the Collateral Documents.

SECTION 5.   Reference to and Effect on the Loan Documents    (a) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
"this Agreement", "hereunder", "hereof" or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b)   The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case as
amended by this Amendment.

(c)   The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

SECTION 6.   Collateral Releases and Guarantees; Acknowledgment    (a) The
Required Lenders authorize the Administrative Agent and Collateral Agent to
release (i) any Lien on any property granted to or held by the Administrative
Agent or Collateral Agent under any Loan Document that is sold or to be sold as
part of or in connection with the Alpharma Sales and (ii) any Guarantor from its
obligations under the Subsidiary Guaranty if such Person ceases to be a
Subsidiary as a result of the Alpharma Sales. The Administrative Agent and
Collateral Agent are authorized to, at Holdings' expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents, or to release such
Guarantor from its obligations under the Subsidiary Guaranty, in each case in
accordance with the terms of the Loan Documents, as amended by this Amendment.

(b) The Collateral Agent and Required Lenders (i) acknowledge that (A) Faulding
Holdings Inc. has changed its name to Alpharma Holdings Inc., (B) Faulding
Pharmaceuticals Inc. has changed its name to Alpharma Pharmaceuticals Inc. and
(C) Faulding Laboratories Inc. has changed its name to Alpharma Branded Products
Division Inc. and (ii) confirm that this reference satisfies the notice required
to be given in connection with such name changes.

SECTION 7.    Costs, Expenses    The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 8.04 of the
Credit Agreement.

SECTION 8.    Execution in Co

unterparts.    This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Amendment.



SECTION 9.    Governing Law This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

[remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALPHARMA INC.

By: /s/ Matthew Farrell
Title: Executive Vice President Finance and Chief Financial Officer

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and Lender

By: /s/ Kevin R. Wagley
Title: Principal



Agreed as of the date first above written:

CITICORP USA, INC.

By: /s/ Allen Fisher

Title: Vice President

DEN NORSKE BANK ASA

By: /s/ Philip F. Kurpiewski

Title: First Vice President

By: /s/Henrik Afland

Title: Senior Vice President

FLEET NATIONAL BANK

By: /s/ Ginger Stohzenthaler

Title: Managing Director

IKB CAPITAL CORPORATION

By: /s/ David Snyder

Title: President

HSH NORDBANK AG

COPENHAGEN BRANCH

By: /s/ Steffen Andersen

Title: Senior Vice President

By: /s/ Finn Bergmann

Title: Vice President

NATIONAL CITY

By: /s/ Michael A. Moose

Title: Account Officer

UNION BANK OF NORWAY

By: /s/ Anders Lagreid

Title: Group Director

 

ADDISON CDO, LIMITED

By:/s/ Mohan V. Phansalkar

Title: Executive Vice President

AERIES FINANCE-II LTD.

By:/s/ Lynn Tilton

Title: Manager

AIM FLOATING RATE FUND

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

AMARA 2 FINANCE, LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

AMMC CDO I, LIMITED

By:/s/ David P. Meyer

Title: Vice President

AMMC CDO II, LIMITED

By: /s/ David P. Meyer

Title: Vice President

ANTARES CAPITAL CORPORATION

By:/s/ David Mahon

Title: Director

JPMORGAN CHASE BANK

By: /s/ Leslie Hundley

Title: Officer

APEX (Trimaran) CDO I, LTD.

By:/s/ David M. Millison

Title: Managing Director

ARCHIMEDES FUNDING III, LTD.

By: /s/ Helen Y. Rhee

Title: Director

ARCHIMEDES FUNDING IV (CAYMAN), LTD.

By: /s/ Helen Y. Rhee

Title: Director

ATHENA CDO, LIMITED

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

AVALON CAPITAL LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

AVALON CAPITAL LTD. 2

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

BANK OF MONTREAL

By: /s/ S. Valia

Title: Managing Director

BEAR STEARNS INVESTMENT PRODUCTS INC.

By: /s/ Keith C. Barnish

Title: Authorized Signatory

BLACK DIAMOND INTERNATIONAL FUNDING, LTD
By: /s/ Alan Corkish
Title: Director

BLACK DIAMOND CLO 1998-1 LTD.

By:/s/ Alan Corkish

Title: Director

BLACK DIAMOND CLO 2000-1 LTD.

By:/s/ Alan Corkish

Title: Director

BRYN MAWR CLO, LTD.

By:/s/ Dale Burrow

Title: Senior Vice President

CALLIDUS DEBT PARTNERS CLO FUND II LTD.

By /s/ Mavis Taintor

Title: Managing Director

CANADIAN IMPERIAL BANK OF COMMERCE

By: /s/ Marc Berg

Title: Authorized Signatory

CAPTIVA III FINANCE LTD.

By:/s/ David Dyer

Title: Director

CAPTIVA IV FINANCE LTD.

By:/s/ David Dyer

Title: Director

CARLYLE HIGH YIELD PARTNERS, L.P.

By: /s/ Linda Pace

Title: Principal

CARLYLE HIGH YIELD PARTNERS II, L.P.

By: /s/ Linda Pace

Title: Principal

CARLYLE HIGH YIELD PARTNERS III, L.P.

By: /s/ Linda Pace

Title: Principal

CARLYLE HIGH YIELD PARTNERS IV, L.P.

By: /s/ Linda Pace

Title: Principal

CARLYLE LOAN OPPORTUNITY FUND

By: /s/ Linda Pace

Title: Principal

CENTURION CDO II, LTD.

By: /s/ Leanne Stavrakis

Title: Director - Operations

CENTURION CDO VI, LTD.

By: /s/ Leanne Stavrakis

Title: Director - Operations

CERES II FINANCE LTD.

By:/s/ Lynn Tilton

Title: Authorized Signatory

CHARTER VIEW PORTFOLIO

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

CITIGROUP INVESTMENTS CORPORATE LOAN FUND INC.

By:/s/ Maura K. Connor

Title: Vice President

CLYDESDALE CLO 2001-1, LTD.

By:/s/ Elizabeth MacLean

Title: Director

CLYDESDALE CLO 2003 LTD.

By: /s/ Elizabeth MacLean

Title: Director

COLUMBUS LOAN FUNDING, LTD.

By:/s/ Maura K. Connor

Title: Vice President

DELANO COMPANY

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

DENALI CAPITAL CLO I, LTD

By: /s/ John P. Thacker

Title: Chief Credit Officer

DENALI CAPITAL CLO II, LTD.

By: /s/ John P. Thacker

Title: Chief Credit Officer

DENALI CAPITAL CLO III, LTD.

By: /s/ John P. Thacker

Title: Chief Credit Officer

DIVERSIFIED CREDIT PORTFOLIO LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

EMERALD ORCHARD LIMITED

By: /s/ Michelle Manning

Title: Attorney In Fact

ENDURANCE CLO I, LTD.

By:/s/ Helen Y. Rhee

Title: Director

FIDELITY ADVISOR SERIES II: FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND

By: /s/ John H. Costello

Title: Assistant Treasurer

FLAGSHIP CLO 2001-1

By: /s/ Colleen Cunniffe
Title: Director

FLAGSHIP CLO II

By: /s/ Colleen Cunniffe
Title: Director

FOREST CREEK CLO, LTD.

By: /s/ Dale Burrow
Title: Senior Vice President

GALAXY CLO 1999-1, LTD.

By:/s/ W. Jeffrey Baxter

Title: Vice President

SUNAMERICA LIFE INSURANCE COMPANY

By: /s/ W. Jeffrey Baxter

Title: Vice President

HARBOURVIEW CDO II, LTD.,

By:/s/ Bill Campbell

Title: Manager

HARBOURVIEW CLO IV, LTD, FUND

By:/s/ Bill Campbell

Title: Manager

HARBOURVIEW CLO V, LTD, FUND

By:/s/ Bill Campbell

Title: Manager

HIGHLAND LOAN FUNDING V. LTD.

By: /s/ Todd Travers

Title: Senior Portfolio Manager

INDOSUEZ CAPITAL FUNDING IIA, LIMITED

By: /s/ Jack C. Henry

Title: Principal and Portfolio Manager

ING-ORYX CLO, LTD.

By: /s/ Helen Y. Rhee

Title: Direcotor

INVESCO CBO 2000-1 LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

JISSEKIKUN FUNDING, LTD

By: /s/ Mohan V. Phansalkar

Title: Executive Vice President

JUPITER LOAN FUNDING LLC

By: /s/ Diana M. Himes

Title: Assistant Vice President

KATONAH II, LTD.

By:/s/ Ralph Della Rocca

Title: Authorized Officer

KATONAH III, LTD.

By:/s/ Ralph Della Rocca

Title: Authorized Officer

KZH CYPRESSTREE - 1 LLC

By:/s/ Dorian Herrera

Title: Authorized Agent

KZH ING-2 LLC

By:/s/ Dorian Herrera

Title: Authorized Agent

KZH RIVERSIDE LLC

By:/s/ Dorian Herrera

Title: Authorized Agent

KZH SOLIEL LLC

By:/s/ Dorian Herrera

Title: Authorized Agent

KZH SOLIEL -2 LLC

By:/s/ Dorian Herrera

Title: Authorized Agent

KZH STERLING LLC

By:/s/ Dorian Herrera

Title: Authorized Agent

LOAN FUNDING IV, LLC

By: /s/ Todd Travers

Title: Senior Portfolio Manager

LONG LANE MASTER TRUST IV

By: /s/ Michael J. Sullivan

Title: Director

 

MADISON AVENUE CDO III LTD

By: /s/ James Dingler
Title: Director

METROPOLITAN LIFE INSURANCE COMPANY

By: /s/ James Dingler
Title: Director

ML CLO XII PILGRIM AMERICA (CAYMAN) LTD.

By: /s/ Michel Prince

Title: Vice President

MOUNTAIN CAPITAL CLO I LTD.

By: /s/ Chris Siddons
Title: Director

MOUNTAIN CAPITAL CLO II LTD.

By: /s/ Chris Siddons
Title: Director

MUIRFIELD TRADING LLC

By: /s/ Diana M. Himes

Title: Assistant Vice President

NEMEAN CLO, LTD.

By: /s/ Helen Y. Rhee

Title: Director

NOMURA BOND AND LOAN FUND

By:/s/ Elizabeth MacLean

Title: Director

OLYMPIC FUNDING TRUST, SERIES 1999-1

By: /s/ Diana M. Himes

Title: Authorized Agent

OPPENHEIMER SENIOR FLOATING RATE FUND

By:/s/ Bill Campbell

Title: Manager

ORYX FUNDING LLC

By: /s/ Diana M. Himes

Title: Assistant Vice President

PILGRIM CLO 1999-1 LTD.

By:/s/ Michel Prince

Title: Vice President

PIMCO FLOATING RATE INCOME FUND

By: /s/ Mohan V. Phansalkar

Title: Executive Vice President

PROTECTIVE LIFE INSURANCE COMPANY

By:/s/ Diane S. Griswold

Title: AVP

ROSEMONT CLO, LTD.

By:/s/ Dale Burrow

Title: Senior Vice President

ROYALTON COMPANY

By: /s/ Mohan V. Phansalkar

Title: Executive Vice President

SAGAMORE CLO LTD.

By: /s/ Thomas H. B. Ewald

Title: Authorized Signatory

SAN JOAQUIN CDO I LIMITED

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

SAWGRASS TRADING LLC

By: /s/ Diana M. Himes

Title: Assistant Vice President

SEQUILS - CENTURION V, LTD.

By:/s/ Leanne Stavrakis

Title: Director - Operations

SEQUILS - CUMBERLAND I, LTD.

By:/s/ Dale Burrow

Title: Senior Vice President

SEQUILS-ING (HBDGM), LTD.

By: /s/ Helen Y. Rhee

Title: Director

SEQUILS-LIBERTY, LTD.

By:/s/ Thomas H.B. Ewald

Title: Authorized Signatory

SEQUILS-MAGNUM, LTD.

By:/s/ Mohan V. Phansalker

Title: Executive Vice President

SMOKY RIVER CDO, L.P.

By:/s/ Lee Shaiman

Title: Authorized Signatory

SPIRET IV LOAN TRUST 2003-B

By: /s/ Rachel L. Simpson

Title: Financial Services Officer

THE SUMITOMO TRUST & BANKING CO., LTD., NEW YORK BRANCH

By:/s/ Elizabeth A. Quirk

Title: Vice President

THE TRAVELERS INSURANCE COMPANY

By:/s/ Matthew J. McInerny

Title: Investment Officer

TRS I LLC

By:/s/ Deborah O'Keeffe

Title: Vice President

WAVELAND-INGOTS, LTD.

By: /s/ Mohan V. Phansalkar

Title: Executive Vice President

WINGED FOOT FUNDING TRUST

By: /s/ Diana M. Himes

Title: Authorized Agent

WRIGLEY CDO, LTD.

By: /s/ Mohan V. Phansalkar

Title: Executive Vice President

 

CONSENT

Dated as of December 18, 2003

Each of the undersigned, as Guarantors under, as applicable, the (i) Parent
Guaranty dated as of October 5, 2001, (ii) Subsidiary Guaranty dated as of
October 5, 2001 or (iii) Subsidiary Guaranty dated as of December 26, 2001, in
each case in favor of the Secured Parties referred to therein (collectively, the
"Guaranty"), hereby consents to the foregoing Amendment and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Amendment, the
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Guaranty to the "Credit
Agreement", "thereunder", "thereof" or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment, and (b) each of
the Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Secured Obligations (in each case, as defined therein).

ALPHARMA OPERATING CORPORATION

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA USPD INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA U.S. INC.

 

By: /s/ Robert F. Wrobel_
Title: Secretary

 

BARRE PARENT CORPORATION

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

 

 

 

G.F. REILLY COMPANY

 

By: /s/ Robert . Wrobel
Title: Secretary

 

PARMED PHARMACEUTICALS, INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA EURO HOLDINGS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA (BERMUDA) INC.

 

By: /s/ Robert F. Wrobel
Title:

 

ALPHARMA USHP INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA US PHARMACEUTICAL LLC

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA ANIMAL HEALTH COMPANY

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

 

 

MIKJAN CORPORATION

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA NW INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

NMC LABORATORIES, INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

US ORAL PHARMACEUTICALS PTY LTD

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA HOLDINGS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA PHARMACEUTICALS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

POINT HOLDINGS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

 

 

PUREPAC PHARMACEUTICAL HOLDINGS INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

ALPHARMA BRANDED PRODUCTS

DIVISION INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

 

PUREPAC PHARMACEUTICAL CO.

 

By: /s/ Michael J. Nestor
Title: President

 

ALPHARMA INVESTMENT INC.

 

By: /s/ Robert F. Wrobel
Title: Secretary

SCHEDULE 5.02(e)
SALES OF ASSETS


land, plant and related assets located at *************************************

land, plant and related assets located at *************************************

land, plant and related assets located at *************************************

building and related assets owned by ***************************************

 